         Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                     )
                                                  )
                  Plaintiffs,                     )
                                                  )
vs.                                               )
                                                       No. 1:17-cv-00365-DAE-AWA
                                                  )
GRANDE COMMUNICATIONS                             )
NETWORKS LLC,                                     )
                                                  )
                  Defendant.
                                                  )

          DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
    OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE REGARDING RIGHTSCORP

         Plaintiffs’ Motion in Limine to Preclude Irrelevant or Prejudicial Evidence or Arguments

Related to Rightscorp, Inc. (ECF No. 314) asks the Court to exclude from trial all evidence

regarding: (1) Rightscorp’s destruction of relevant evidence; (2) Rightscorp’s “business

practices”; and (3) Rightscorp’s financial condition. Plaintiffs’ motion should be denied in all

three respects.

    I.   Evidence that Rightscorp Destroyed Material Evidence Is Neither Irrelevant Nor
         Unfairly Prejudicial.

         Plaintiffs argue that because Magistrate Judge Austin denied Grande’s motion for

spoliation sanctions,1 Grande should be precluded from showing that Plaintiffs and Rightscorp,

Plaintiffs’ litigation consultant, destroyed relevant evidence—and from even mentioning the

absence of that evidence. Plaintiffs offer no authority supporting such relief, because there is

none. A finding that Plaintiffs should not be sanctioned does not render all evidence touching in

any way on the alleged spoliation inadmissible.


1
 The Court has not ruled on Grande’s objections to Judge Austin’s Order. See Grande’s Obj. to
Order on Mot. for Evidentiary Sanctions (ECF No. 290).
                                                  1
        Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 2 of 15




       Grande is entitled to show that Plaintiffs and Rightscorp destroyed evidence that is

material to Plaintiffs’ claims. Specifically, Grande will show that Rightscorp destroyed evidence

underlying the notices of alleged copyright infringement it sent to Grande, and as a result, that

there is now no way to determine whether those notices were accurate. Plaintiffs do not and

cannot argue that such evidence is irrelevant, and so the jury may consider it and weigh it as it

sees fit. See, e.g., Russell v. Univ. of Tex. of Permian Basin, 234 F. App’x 195, 208 (5th Cir.

2007) (plaintiff was not prejudiced by court’s decision not to give spoliation instruction “because

the jury heard testimony that the documents were important and that they were destroyed. The

jury was free to weigh this information as it saw fit.”).

       A.      It is undisputed that Rightscorp destroyed material evidence.

       This case concerns alleged copyright infringement using BitTorrent, which is a means of

sharing files over the internet. When a user installs BitTorrent software (called a “client”) on

their computer, the client allows the user to distribute files to other BitTorrent users and to

download files being offered by others. BitTorrent is open-source, and so there are many

different BitTorrent clients available for free online.

       In this case, Plaintiffs are seeking to hold Grande, an internet service provider,

contributorily liable for acts of alleged copyright infringement by users of its network. The

alleged infringement was purportedly identified by Rightscorp, which claims to have detected

particular BitTorrent users offering to share Plaintiffs’ copyrighted works using Grande’s

network. After each such “detection,” Rightscorp sent an automated email notice to Grande,

accusing the user of copyright infringement.




                                                  2
        Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 3 of 15




       Plaintiffs rely on Rightscorp’s notices both as evidence of direct copyright infringement

and as evidence that Grande had knowledge of the infringement. Thus, a central issue for trial is

whether Plaintiffs can prove that Rightscorp’s notices are accurate and reliable.

              i.       Rightscorp destroyed all “bitfield” and “choke” data

       If Rightscorp’s system connected to Grande’s subscribers’ computers to detect

infringement—as it claims it did—Rightscorp would have received a wealth of data from those

accused infringers. This information is exchanged during standard BitTorrent communications

and is customarily referred to as a “handshake.” Two important categories of information shared

during this handshake are “bitfield” data and “choke” data.

       Bitfield data indicates which portions of a BitTorrent “payload” reside on a given user’s

computer. Typically, these “payloads” consist of a collection of files such as a collection of

pictures, a set of updates for a piece of software, or an album of songs. The standard BitTorrent

file sharing protocol breaks this payload into many small segments which are then distributed

individually. The “bitfield” is a string of ones and zeroes that indicates which segments of the

overall payload actually reside on a user’s computer.

       In this case, bitfield data is important because Rightscorp claims that its system relied

exclusively on a review of this data—received from each Grande subscriber’s computer—when

deciding whether to send a notice of infringement. See Jan. 17, 2019 Decl. of G. Boswell, ¶ 6

(ECF No. 253-1). According to Rightscorp, the bitfield data indicated that the subscriber had an

infringing song on their computer, Rightscorp would generate and send an infringement notice.

If the bitfield indicated the user did not have the song, no infringement notice would be sent.

After receiving and storing this information, Rightscorp deleted it. Without this data, it is




                                                 3
        Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 4 of 15




impossible to know whether Rightscorp had a legitimate basis for generating and transmitting its

infringement notices.

        This data is also vital because, for some unknown period, Rightscorp reconfigured its

system to send notices when the bitfield data indicated that the payload was not complete.

Rightscorp does not contest this fact, and it means that for some period of time Rightscorp sent

infringement notices to users even when the bitfield data indicated the user did not have the

allegedly infringing song and, therefore, was incapable of offering it to others. 2 See Boswell

Dep. Tr. Vol. II, 462:7–466:12 (Ex. 1) (admitting that Rightscorp implemented this measure, and

that there are no records of when it was in place and no way to identify which notices were

impacted).

        Choke data is also exchanged during a BitTorrent handshake. Choke data indicates

whether a BitTorrent user is actually willing to share the files residing on his or her computer.

When a BitTorrent client “chokes” its connection, the computer will refuse to share the files it

has on its hard drive. The choke data is a simple yes or no flag—the user is either willing to

share (not choked) or unwilling to share (choked). In the majority of BitTorrent clients, the

default is for choke to be set “on,” meaning the client will not share files with others. This data

is vital because if the choke flag is set to “on,” the subscriber is not offering to share files and

Grande is not liable for secondary copyright infringement. Rightscorp received this data and

then deleted it.




2
 The only direct infringement issue for trial is whether users of Grande’s network shared
infringing music files—i.e., alleged infringement of Plaintiffs’ distribution rights under 17
U.S.C. § 106(3). The Court previously determined that Plaintiffs cannot prove direct
infringement of their reproduction rights under § 106(1). See May 15, 2019 Order at 23–24
(ECF No. 268).
                                                   4
        Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 5 of 15




        Bitfield and choke data therefore represent the actual evidence of whether a BitTorrent

user on Grande’s network has a file (bitfield) and is willing to share it with others (choke).3 It is

undisputed that (1) Rightscorp received bitfield and choke data from every BitTorrent users it

successfully contacted on Grande’s network, and (2) Rightscorp subsequently deleted all of this

highly relevant data. Rightscorp’s software engineer, Gregory Boswell—the individual solely

responsible for designing and operating its system—directly admitted this under oath. See Jan.

17, 2019 Decl. of G. Boswell, ¶ 6 (ECF No. 253-1) (confirming that Rightscorp received and

reviewed bitfield and choke data from all targeted BitTorrent users); Boswell. Dep. Tr. Vol. II,

460:9–23, 461:8–20, 482:23–483:5 (Ex. 1) (confirming that Rightscorp destroyed all of it).

        Plaintiffs incorrectly suggest that Rightscorp innocently destroyed all of this evidence as

part of an “automated process.” See Plaintiffs’ Mot. in Limine to Preclude Irrelevant or

Prejudicial Evidence or Arguments Related to Rightscorp, Inc. at 4–5 (ECF No. 314)

(hereinafter, “Pls.’ MIL re Rightscorp”). Although intent is irrelevant to whether Grande may

present evidence of the destruction at trial, it is telling that Plaintiffs offer no evidence to support

this claim.

        Grande’s technical expert, Dr. Geoff Cohen, reviewed Rightscorp’s code and determined

that the Rightscorp’s system did not automatically delete the bitfield data. By design, the system

saves bitfield data in a permanent table. The fact that it no longer exists means that someone

within Rightscorp manually deleted it. See 2nd Supp. Report of Geoff Cohen, Ph.D., ¶ 51 (Ex.

2) (“While it is true that the bitfield evidence is also stored in a temporary table, it is originally

stored upon receipt in a permanent table. [source code citation omitted]. No evidence exists in

the source code to suggest that these records were subsequently deleted by operation of

3
  This assumes, of course, that it is separately shown that the file in question was a copy one of
the works in suit.
                                                   5
        Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 6 of 15




Rightscorp’s system.”) (emphasis in original). Plaintiffs’ technical expert, Barbara Frederiksen-

Cross, has not disclosed any proposed testimony that disputes Dr. Cohen’s conclusion.

        Plaintiffs do not—and cannot—argue that the destroyed bitfield and choke data are

irrelevant or cumulative of other evidence in the case. See generally Pls.’ MIL re Rightscorp.

The bitfield and choke data is unique and valuable, and its absence is highly probative of the

illegitimacy of Rightscorp’s infringement allegations. Plaintiffs’ only response to these

indisputable facts is a vague assertion that Plaintiffs produced a raft of other evidence regarding

Rightscorp’s system. But that assertion—even if true—does not detract from the relevance and

probative value of this data and its absence. It is particularly noteworthy that the destruction of

this highly relevant data continued after Plaintiffs hired Rightscorp as a consultant and after

Plaintiffs filed the present lawsuit.

             ii.        Failed Download Attempts

        After Rightscorp generates and sends a notice of infringement to Grande, it reaches out to

the subscriber in question and attempts to download the infringing file. Plaintiffs intend to offer

a collection of these downloaded files to demonstrate the legitimacy of the infringement notices

at trial. But, this evidence only supports Plaintiffs’ case if Rightscorp was able to successfully

download a file each time it tried. If Rightscorp sent a notice to Grande, and then subsequently

tried and failed to download the file it alleged was being made available, that failure would show

that the Rightscorp notice was invalid. Rightscorp admits that the system sometimes failed to

download files. Rightscorp also admits that it designed its system to purge all record of its

failed download attempts. Boswell. Dep. Tr. Vol. II, 439:24–442:2 (Ex. 1).




                                                 6
        Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 7 of 15




       By destroying this data and all bitfield and choke data, Rightscorp has effectively made it

impossible to assess the accuracy of any of its notices. There is no reason Grande should be

prevented from raising the conspicuous absence of this highly-relevant evidence at trial.

            iii.       Other Categories of Destroyed Evidence

       Grande’s Motion for Evidentiary Sanctions (ECF No. 247) identified a number of other

categories of relevant evidence that Rightscorp destroyed, including “tracker” data that allegedly

enabled Rightscorp to identify potential infringers on Grande’s network (id. at 3), records

sufficient to show how its software operated at any particular point in time (id. at 4-5), evidence

of how it determined that files allegedly being shared were copies of copyrighted works (id. at 5–

6), and records from its call center regarding communications with accused infringers (id. at 7–

8). See also Grande’s Obj. to Order on Mot. for Evidentiary Sanctions at 2–5, 8–14 (ECF No.

290). Irrespective of whether Plaintiffs should be sanctioned for this destruction of evidence, the

affirmative destruction or mere absence of this evidence plainly bears on the legitimacy of the

Rightscorp notices, Plaintiffs’ allegations of direct copyright infringement, and Plaintiffs’

allegations that Grande had knowledge of specific instances of direct infringement.

       B.      There is no legitimate basis for precluding Grande from showing that
               Rightscorp destroyed relevant evidence.

       The relief Plaintiffs request—an order precluding Grande from even mentioning that

Rightscorp destroyed or deleted material evidence—is nothing more than an attempt to exclude

relevant evidence because it is harmful to Plaintiffs’ case. As detailed above, when Rightscorp

communicated with accused infringers on Grande’s network, Rightscorp obtained indisputably

relevant evidence that it has since destroyed, including bitfield data, choke data, and records of

failed download attempts. This is the only evidence that can confirm or disprove the validity of




                                                 7
        Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 8 of 15




Rightscorp’s notices of alleged copyright infringement. Plaintiffs do not even attempt to argue

that these matters are irrelevant, and their claims of unfair prejudice are conclusory and baseless.

       Plaintiffs conflate two separate issues: (1) whether Plaintiffs should be sanctioned for

spoliation; and (2) whether Grande may introduce evidence at trial showing that Rightscorp

destroyed the evidence underlying its notices. In the event the Court agrees with Judge Austin

that Plaintiffs should not be sanctioned, it does not follow that Rightscorp’s destruction of

evidence is irrelevant.4 Grande should have the right to argue that the absence of this relevant

evidence bears adversely on the reliability of the Rightscorp notices. See, e.g., Russell, 234 F.

App’x at 208 (finding no prejudice when adverse inference instruction was not given because

evidence of spoliation was presented to the jury for consideration); Lane v. R.A. Sims, Jr., Inc.,

241 F.3d 439, 446–47 (5th Cir. 2001) (jury properly considered evidence of spoliation in absence

of any specific instruction on spoliation).

       Additionally, Plaintiffs make the remarkable claim that it would be unfair to allow

Grande to show that Rightscorp destroyed relevant evidence, because Rightscorp destroyed the

evidence before Plaintiffs hired Rightscorp as their litigation consultant. See Pls.’ MIL re

Rightscorp at 4. This is no basis for excluding this relevant evidence, and Plaintiffs offer no

authority suggesting otherwise.

       The premise of Plaintiffs’ argument is also indisputably false. Plaintiffs’ PX1—the

Rightscorp notices Plaintiffs intend to offer at trial as evidence of infringement—includes notices

as late as October 15, 2017, one year after Plaintiffs retained Rightscorp. See Pls.’ Am. Ex. List,

PX1 (ECF No. 307); Oct. 15, 2017 Rightscorp Notice (Ex. 3). Rightscorp destroyed all bitfield



4
 Grande reserves the right to propose a spoliation instruction at trial, depending on how the
Court resolves the instant motion and/or Grande’s objections to Judge Austin’s order denying its
motion for sanctions (ECF No. 290).
                                                 8
        Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 9 of 15




and choke data regarding these notices after Plaintiffs hired them in October of 2016.

Furthermore, Plaintiffs were on notice of these issues before they filed this lawsuit—at the time,

another district court had already sanctioned another copyright owner for Rightscorp’s

spoliation, and Rightscorp’s destruction of relevant evidence would have been readily apparent

to Plaintiffs. See Grande’s Obj. to Order on Mot. for Evidentiary Sanctions at 14–18 (ECF No.

290).

        In sum, Grande would be severely and unfairly prejudiced if it were precluded from

showing at trial that Rightscorp destroyed evidence that is unquestionably relevant to the direct

copyright infringement and knowledge issues in this case. Plaintiffs offer no argument or

authority supporting such extraordinary relief, and the Court should therefore deny this motion.

There is no legal or factual basis for a pre-trial ruling that any and all evidence regarding

Rightscorp’s destruction of evidence is inadmissible at trial.

 II.    Plaintiffs Offer No Legitimate Basis for Excluding All Evidence Regarding
        Rightscorp’s “Business Practices.”

        Plaintiffs’ request to exclude all evidence regarding Rightscorp’s “business practices” is

far too vague to warrant pre-trial relief. See Pls.’ MIL re Rightscorp at 6 (“Rightscorp’s business

practices generally . . . are irrelevant to this action.”). Grande will address the specific items of

evidence to which Plaintiffs object, but “business practices” is a catch-all that could seemingly

encompass a wide range of unobjectionable evidence. Plaintiffs’ objections to unidentified

evidence of Rightscorp’s “business practices” should be addressed individually at trial. See

Colton Crane Co. LLC v. Terex Cranes Wilmington, Inc., 2:08-CV-8525, 2010 WL 2035800, *1

(C.D. Cal. May 19, 2010) (“[M]otions in limine must identify the evidence at issue and state with

specificity why such evidence is inadmissible. . . . In fact, motions in limine should rarely seek to




                                                   9
        Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 10 of 15




exclude broad categories of evidence, as the court is almost always better situated to rule on

evidentiary issues in their factual context during trial.”).

        The only evidence Plaintiffs identify with any specificity is certain evidence regarding

Rightscorp’s call center, including a call center script and emails produced by Plaintiffs that

describe it as a “terrifying extortion script.” This evidence is highly relevant because it shows

that Plaintiffs themselves recognized that Rightscorp was attempting to extort consumers. In

Cox, the plaintiff, BMG, had engaged Rightscorp to send notices on its behalf. See BMG Rights

Mgmt. (US) LLC, 199 F. Supp. 3d 958, 967 (E.D. Va. 2016). Here, in contrast, none of the

Rightscorp notices at issue were sent with Plaintiffs’ permission. In fact, Plaintiffs repeatedly

declined Rightscorp’s offers to send notices on their behalf, and wanted to affirmatively

disassociate themselves from Rightscorp. See, e.g., June 2014 Sony Email Chain (Ex. 4)

(describing BMG’s engagement of Rightscorp as “publishers using 3rd parties to milk

consumers” and discussing the need to “prevent [Rightscorp] from giving the impression that

they’re doing this on [Sony’s] behalf”) (Exhibit DX46 of Grande’s Trial Exhibit List (ECF No.

301-3)).

        Now, however, having purchased evidence from Rightscorp, Plaintiffs want to present

Rightscorp’s notices as legitimate evidence of infringement and intend to argue that Rightscorp

is a credible business with a reliable system for detecting copyright infringement. It would be

extremely prejudicial to Grande’s defense if the Court were to allow Plaintiffs to make these

arguments and at the same time preclude Grande from showing that Plaintiffs’ internal

communications refute their litigation-driven narrative.5 Plaintiffs cannot affirmatively present



5
 This includes evidence that Howie Singer, one of Warner Music’s antipiracy experts, had in his
possession an article regarding Rightscorp’s “terrifying extortion script.” See Sept. 30, 2015
Email (Ex. 5) (Exhibit DX44 of Grande’s Trial Exhibit List (ECF No. 301-3)).
                                                  10
        Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 11 of 15




Rightscorp’s business and system as legitimate while suppressing evidence that shows they know

the opposite is true.

        Furthermore, evidence regarding Rightscorp’s call center is directly relevant to

Rightscorp’s motivations: Rightscorp’s goal was to send as many notices of alleged

infringement as possible, in order to extract as many settlements as possible from accused

infringers. In other words, the call center and other evidence regarding Rightscorp’s business

model is critical to understanding why Rightscorp’s system functioned the way it did. The

reason Rightscorp sent so many notices and was so aggressive with accused infringers was not

because Rightscorp was uniquely able to identify or collect evidence of copyright infringement,

but because the design of its system was a function of its business model: to barrage consumers

with as many infringement allegations as possible to make as much money as possible.

Introducing this evidence is not unfairly prejudicial to Plaintiffs. They knew precisely who they

were partnering with in this lawsuit, and the benefits of that partnership should run with the

burdens.

        Relatedly, the credibility of Rightscorp and its anticipated trial witnesses, Gregory

Boswell and Christopher Sabec, is a significant issue in this case. Because Rightscorp has

destroyed the evidence it claims to have collected from accused infringers on Grande’s network,

ultimately the jury may have to decide whether to believe Mr. Boswell’s and Mr. Sabec’s

testimony that Rightscorp had a legitimate factual basis for accusing Grande’s subscribers of

copyright infringement. How Rightscorp interacted with consumers—including through its call

center script and other business practices—is a key component of assessing their credibility as

Rightscorp’s representatives.




                                                 11
        Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 12 of 15




        Finally, it is disingenuous of Plaintiffs to suggest that evidence regarding Rightscorp’s

call center is irrelevant because there is no evidence that any Grande subscriber ever interacted

with Rightscorp’s call center. There was no way for Grande to obtain evidence regarding its

subscribers’ interactions with Rightscorp because Rightscorp destroyed its call center logs. See

Grande’s Mot. for Evidentiary Sanctions at 7–8 (ECF No. 247). This case is therefore

distinguishable from Cox, in which it was undisputed that none of the defendant’s subscribers

had contacted Rightscorp’s call center. See BMG Rights Mgmt. (US) LLC, 199 F. Supp. 3d at

988.

        For these reasons, the Court should deny Plaintiffs’ request to exclude all evidence

regarding Rightscorp’s “business practices” from trial.

III.    Plaintiffs Offer No Legitimate Basis for Excluding All Evidence Regarding
        Rightscorp’s Financial Condition.

        As explained in the preceding section, the credibility of Rightscorp witnesses Gregory

Boswell and Christopher Sabec will be a significant issue at trial, and Rightscorp’s financial

interest in a favorable result for Plaintiffs is highly relevant to their credibility. See Fed. R. Evid.

607; see also, e.g., Crowe v. Bolduc, 334 F.3d 124, 132 (1st Cir. 2003) (evidence of “financial

incentives” is “classic evidence of bias, which is routinely permitted on cross-examination”);

Wilmington Trust Co. v. Mfrs Life Ins. Co., 624 F.2d 707, 709 (5th Cir. 1980) (reversing in part

summary judgment because district court “deprived” plaintiffs of the opportunity “to impeach

[witness] as biased in favor of his employer”); Chauppette v. Northland Ins. Co., No. 2:08-cv-

4193, 2009 WL 3447291, at *1 (E.D. La. Oct. 21, 2009) (denying expert witness’s motion to

quash subpoena seeking information regarding financial relationship with plaintiff’s counsel).

        Plaintiffs’ assertion that “Rightscorp has no direct financial interest in the outcome of this

lawsuit” may be technically correct, but it ignores the strong interest Rightscorp has in proving


                                                  12
         Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 13 of 15




that its notices are reliable. See Pls.’ MIL re Rightscorp at 9 (emphasis added). Rightscorp is

now in the business of selling alleged evidence of copyright infringement and related consulting

services to litigants. Rightscorp sold the Plaintiffs in this case the notices and audio files that

Plaintiffs intend to rely on at trial, and within the past year, Rightscorp evidently sold similar

evidence to Plaintiffs to support at least one other lawsuit against another internet service

provider. See generally Compl. (ECF No. 1), UMG Recordings, Inc., et al. v. RCN Telecom

Servs., LLC, et al., No. 3:19-cv-17272 (D.N.J.).

         In assessing the credibility of Mr. Boswell and Mr. Sabec, the jury should be permitted to

consider not only Rightscorp’s financial relationship with Plaintiffs, but also evidence regarding

Rightscorp’s dire financial condition, which makes that financial relationship all the more

important. In short, Rightscorp’s relationship with Plaintiffs is the only thing keeping

Rightscorp’s business afloat, and the jury should know that when evaluating testimony from

Mr. Boswell and Mr. Sabec regarding the reliability of the Rightscorp system and the evidence it

generates. The Court should therefore deny Plaintiffs’ request to exclude this evidence from

trial.

                                          CONCLUSION

         For the foregoing reasons, the Court should deny Plaintiffs’ Motion in Limine to Preclude

Irrelevant or Prejudicial Evidence or Arguments Related to Rightscorp, Inc. (ECF No. 314).




                                                  13
      Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 14 of 15




Dated: February 14, 2020

                                          By: /s/ Richard L Brophy
                                              Richard L. Brophy
                                              Zachary C. Howenstine
                                              Edward F. Behm
                                              Margaret R. Szewczyk
                                              Abigail L. Twenter
                                              ARMSTRONG TEASDALE LLP
                                              7700 Forsyth Blvd., Suite 1800
                                              St. Louis, Missouri 63105
                                              Telephone: 314.621.5070
                                              Fax: 314.621.5065
                                              rbrophy@armstrongteasdale.com
                                              zhowenstine@armstrongteasdale.com
                                              ebehm@armstrongteasdale.com
                                              mszewczyk@armstrongteasdale.com
                                              atwenter@armstrongteasdale.com


                                              J. Stephen Ravel
                                              Texas State Bar No. 16584975
                                              J.R. Johnson
                                              Texas State Bar No. 24070000
                                              Diana L. Nichols
                                              Texas State Bar No. 00784682
                                              KELLY HART & HALLMAN LLP
                                              303 Colorado, Suite 2000
                                              Austin, Texas 78701
                                              Telephone: 512.495.6429
                                              Fax: 512.495.6401
                                              Email: steve.ravel@kellyhart.com
                                                      jr.johnson@kellyhart.com
                                                      diana.nichols@kellyhart.com

                                              ATTORNEYS FOR DEFENDANT
                                              GRANDE COMMUNICATIONS
                                              NETWORKS LLC




                                     14
       Case 1:17-cv-00365-DAE Document 340 Filed 02/14/20 Page 15 of 15




                               CERTIFICATE OF SERVICE


       The undersigned certifies that on February 14, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).



                                                   /s/ Richard Brophy
                                                   Richard L. Brophy




                                              15
